NO. 07-12-0435-CR

      IN THE COURT OF APPEALS

      FOR THE SEVENTH DISTRICT OF TEXAS

      AT AMARILLO

      PANEL C

      NOVEMBER 7, 2012
      ______________________________

      NICOLE HICKS,

                                                        Appellant

      V.

      THE STATE OF TEXAS,

                                                        Appellees
      ______________________________

      FROM THE 364th DISTRICT COURT OF LUBBOCK COUNTY;

      NO. 2011-429,920; HON. BRADLEY S. UNDERWOOD, PRESIDING
      _______________________________

      ON ABATEMENT AND REMAND
      _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
      Appellant Nicole Hicks appeals from her conviction for the offense  of
theft of over $20,000 but less than $100,000.   On  November  2,  2012,  the
clerk's record was filed.  The reporter's record  was  due  on  November  5,
2012.  On November 5, 2012, the reporter filed a request  for  an  extension
of time to file the record for the reasons that appellant has not  submitted
a request for preparation and a written designation for the record, nor  has
she paid for the record.
      Accordingly, we abate this appeal and remand the causes to  the  364th
District Court of Lubbock County  (trial  court)  for  further  proceedings.
Upon  remand,  the  trial  court  shall  determine,  via  hearing  or  other
reasonable means:
      1.  whether appellant desires to prosecute the appeal;
      2.  whether appellant is indigent; and, if so,
      3.  whether the appellant is entitled to a free  record  or  appointed
      counsel.


      The trial court is also directed to enter  such  orders  necessary  to
address the aforementioned questions.  So too shall it include its  findings
on those matters (including the name,  address,  and  phone  number  of  any
attorney it may  appoint  to  represent  appellant  in  this  appeal)  in  a
supplemental record and cause that record to be filed  with  this  court  by
December 7, 2012.  Should further time be needed  to  perform  these  tasks,
then same must be requested before December 7, 2012.
      It is so ordered.
                                       Per Curiam
Do not publish.

-----------------------
                                      2